PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/485,148
Filing Date: 11 Apr 2017
Appellant(s): Leavy et al.



__________________
Aseet Patel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

	A.	Applicants’ claims are not entitled to the Provisional Patent Application filing date 
	Under 35 U.S.C. 119(e), for a claim in a later-filed application to be entitled to the filing date of a provisional application, the provisional application must comply with the written description requirement of 35 U.S.C. 112, first paragraph.  Section 112, first paragraph states that the specification “shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.”  To meet this requirement, the disclosure of the provisional application must reasonably convey to one of skill in the art that the inventor possessed the claimed subject matter at the time the provisional application was filed.

In particular, claim 1 recites “interjecting a pattern with fault-inducing sub-fields to determine an original expression including a literal string and a wildcard character class,” which is not discussed in Provisional.  At best, Provisional discusses “basic objects,” which includes functions, patterns, profiles and checkpoints (p. 150).  These are simply the general object types that are used by the claimed computer application, and are not the same as a literal string or wildcard character class.
The Appeal Brief (hereinafter “Brief”) also agrees that this particular combination of features is not recited in Provisional.  Instead, Brief presumes, without providing supporting evidence, that a “’literal string’ is a commonplace, banal example of an ‘original expression’” and a “’wildcard character’ (or class of those characters) is hackneyed in the art.”  Brief further concludes that these elements are not important to the claimed invention.  However, “when evaluating the scope of a claim, every limitation in the claims must be considered” (MPEP 2103(I)(C)).  Therefore, one cannot simply ignore or downplay limitations in a claim.  Furthermore, according to Ariad, “a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, Inc., 107 F.3d 1565 (Fed. Cir. 1997).”  Accordingly, even if a claim element is well-known in the art, it must still have written description support in the parent disclosure. 

Brief agrees that these features are not discussed by Provisional.  Brief argues that the claimed features are inherent due to teachings of altering a pattern (p. 19) and mutating a pattern by changing how characters are represented in the pattern (p. 9).  But, this is quite different than performing a plurality of mutations of the pattern and providing a grammar injection into the original expression and providing a value injection into the original expression.  One of skill in the art would not have reached this particular combination of steps, which are intrinsic to the claimed invention, because of the sheer number of possible combinations of modifications that can be applied to a data expression.
Although Provisional may provide examples of altering a pattern, and mutating a pattern, this does not mean that it provides support for all types of alterations and mutations.  While disclosure of a species may provide written description support for a claimed genus (MPEP 2163(II)(3)), the opposite, a disclosed genus, does not provide support for all species.  And a disclosure of a species does not provide support for a separate, distinct species.
Claim 1 further recites “analyzing network communications transmitted by a computer system under test within a network to scan for the presence of at least one of the plurality of expressions,” which is not described in Provisional.  Brief indicates that page 30 teaches scanning for the presence of at least one of the plurality of 
Therefore, it is clear that claims 1-18 are not entitled to the benefit of the filing date of Provisional under 35 U.S.C. 119(e), due to insufficient support for the claimed subject matter under 35 U.S.C. 112, first paragraph.

B.	The rejection under 35 U.S.C. 102 is proper because Reshef is eligible as prior art
Due to the lack of support under 35 U.S.C. 112, first paragraph for the claimed subject matter, the earliest filing date for the instant application is February 28, 2002 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILIP GUYTON/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        

Conferees:
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113    

   
/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.